HELD BY THE COURT
(INGERSOLL. District Judge):
That the service rendered by the Washington was a meritorious one, and must be paid for as salvage service; that the Revenue was in a crippled and disabled condition, and would probably have been blown off to sea by the northerly and westerly winds, if it had not been for the assistance of the Washington, which rescued her from imminent peril. That the Washington jeopardized her insurance by her deviation, and, if her valuable cargo had been lost by the means, the owners would have been liable as common carriers for it; and that she was exposed to some peril herself by her delay. That six thousand dollars is a reasonable compensation for the services she rendered. The pilots’ claim having been settled before the trial, their libel was dismissed.
Decree for the libelants, therefore, for $6,000, in which sum is included the actual loss and damage sustained by the Washington.